internal_revenue_service department of the treasury number info release date index number washington dc person to contact telephone number refer reply to cc psi 6-genin-158985-02 date date re dear the thank you for your date letter advising us that is serving as the state of community revitalization agency for the commercial_revitalization_deduction crd under sec_1400i of the internal_revenue_code we note that it is not necessary to forward to us a copy of the qualified_allocation_plan and documentation to demonstrate agency instead the authenticity as the community revitalization should retain these documents we will forward your letter and a copy of this letter to the appropriate office in the internal_revenue_service that is responsible for monitoring compliance of the crd sincerely yours kathleen reed kathleen reed senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
